DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I shown in Figures 1-19 (claims 1-10 and 20-28) in the reply filed on January 12, 2021 is acknowledged.

Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 9, 11, 20, 24, 26, 27, 28 of U.S. Patent No. 10,189,340 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6, 8, 9, 11, 20, 24, 26, 27, 28 of U.S. Patent No. 10,189,340 fully encompass the subject matter of claims 1-8, 26 and 28 of the current invention.  Therefore, allowance of current claims 1-9, 26 and 28 would be improper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericson et al. (US 5,427,428).
Regarding claim 1, Ericson et al. disclose a tonneau cover apparatus (col. 6 ln. 4-7) for removable attachment about a top of a perimeter of a cargo box (Fig. 1 and Fig. 6 illustrate the cargo box formed by truck bed side walls 24a and 24b, respectively)of a pickup truck (Fig. 1, 22), the top perimeter of the cargo box including a forward end, two opposing sidewalls (Fig. 1, 24a and Fig. 6, 24b) and a tailgate (Fig. 1 illustrates the tailgate), the tailgate being positioned rearward of the forward end and having an open position and a closed position, the tonneau cover apparatus comprising: a support frame assembly for attachment to the cargo box (Fig. 1 and Fig. 6 illustrate the cargo box formed by truck bed side walls 24a and 24b, respectively); and a cover assembly (Fig. 1, 20) including a plurality of rigid panels (Fig. 1, 31-36 or Fig. 8, 130, 132, 124, 136 and col. 6 ln. 15-18 disclose “The panels of the cover are preferably constructed of light weight molded plastic, which can be ribbed or waffled in texture to increase the material's strength and rigidity“ and col. 6 ln. 35-36 disclose “a plurality of sheets constructed of substantially rigid material”,  i.e. the panels are formed of a rigid material); wherein the plurality of rigid panels includes first and second panels (Fig. 1, elements 31 and 32 are the first and second panels); the first and second panels (31 and 32) being flexibly secured to one another by a flexible hinge (Fig. 1, 40); and wherein the flexible hinge is secured to a first underside of the first panel and to a second underside of the second panel with an adhesive material (col. 4 ln. 8-10 disclose “Some type of suitable adhesive can be added to tightly secure the panels 31, 32, 34, and 36 to the flexible hinges 40, 42 and 44“, i.e. an adhesive material is used to secure the flexible hinge to the panels).
As to claim 7, Ericson et al. disclose wherein the flexible hinge (Fig. 1, 40-44 or Fig. 8, 140, 142, 146) includes first and second adhesive backed portions respectively secured to a first underside of the first panel and to a second underside of the second panel (col. 4 ln. 8-10 disclose “Some type of suitable adhesive can be added to tightly secure the panels 31, 32, 34, and 36 to the flexible hinges 40, 42 and 44“, i.e. an adhesive material is used to secure the flexible hinge to the panels).
Regarding claim 20, Ericson et al. disclose providing a cover assembly (Fig. 1, 20) including a plurality of rigid panels (Fig. 1, 31-36 and col. 6 ln. 15-18 disclose “The panels of the cover are preferably constructed of light weight molded plastic, which can be ribbed or waffled in texture to increase the material's strength and rigidity“ and col. 6 ln. 35-36 disclose “a plurality of sheets constructed of substantially rigid material”,  i.e. the panels are formed of a rigid material); wherein the plurality of rigid panels includes first and second panels (Fig. 1, elements 31 and 32 are the first and second panels); the first and second panels (31 and 32) being flexibly secured to one another by a flexible hinge (Fig. 1, 40); wherein the flexible hinge is secured to a first underside of the first panel and to a second underside of the second panel (col. 4 ln. 8-10 disclose “Some type of suitable adhesive can be added to tightly secure the panels 31, 32, 34, and 36 to the flexible hinges 40, 42 and 44“, i.e. an adhesive material is used to secure the flexible hinge to the panels); the cover assembly including a plurality of elongated support members (Fig. 6, 160, 162 and 170); wherein the plurality of elongated support members can be secured .  


Allowable Subject Matter
Claim 25 is allowed.
Claims 10, 21-24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spencer (US 9,895,963 B1) disclose a tonneau cover system that is foldable between a deployed arrangement where the first and second section are planar for covering a cargo box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/March 17, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612